Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (U.S. Patent Application Publication No. 2017/0084079), referred herein as Hamada, in view of Brakus, Jr. (U.S. Patent Application Publication No. 2006/0115170), referred herein as Brakus.
Regarding claim 1, Hamada teaches a method comprising: receiving, via a processor, a three-dimensional (3D) model of an object to be 3D processed (pp 54, lines 1-9); voxelizing, via the processor, the 3D model to define a plurality of voxel layers, each voxel layer defining a plurality of voxel rows including an initial voxel row (fig 4; pp 55, lines 1-5; pps 62 and 63); and for each voxel layer: exclusively oring (XORing), via the processor, a key voxel with the initial voxel row to provide an initial delta row, and for each voxel from the voxel row following the initial voxel row to a further voxel of the plurality of voxel rows, XORing via the processor each voxel with a previous voxel to provide a delta row for each voxel row (figs 5 and 6; pp 67).

Regarding claim 4, Hamada in view of Brakus teaches the method of claim 1, further comprising: run length encoding each delta row of each voxel layer (Brakus, pps 33 and 38).
Regarding claim 6, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claims 12 and 13, the limitations of these claims substantially correspond to the limitations of claims 1 and 4, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 14, Hamada in view of Brakus teaches the system of claim 13, wherein the processor is to execute the instructions to further: compress or encrypt the run length encoded delta rows of each voxel layer (Brakus, pps 33 and 57).

Allowable Subject Matter
Claims 2, 3, 5, 7-11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art teaches XORing voxel layers/rows to provide delta rows; but in the context of claims 1 and 2 as a whole, the prior art does not teach the method of claim 1, further comprising: for each voxel layer: XORing the key row with the voxel row following the further voxel row to provide a further initial delta row; and for each voxel row from the voxel row following the voxel row following the further voxel row to a yet further voxel row of the plurality of voxel rows, XORing each voxel row with the previous voxel row to provide a delta row for each voxel row.
Regarding claim 3, this claim depends from claim 2 and therefore also comprises allowable subject matter.
Regarding claim 5, the prior art teaches XORing voxel layers/rows to provide delta rows, and teaches run length encoding of the rows; but in the context of claims 1, 4, and 5 as a whole, the prior art does not teach the method of claim 4, further comprising: transmitting each run length encoded delta row of each voxel layer to a 3D printer; decoding each run length encoded delta row of each voxel layer to provide each delta row of each voxel layer; and for each voxel layer: XORing the key voxel row with the initial delta row to provide the initial voxel row; and for each delta row from the delta row following the initial delta row, XORing each delta row with the previous voxel row to provide the voxel row for each delta row.
Regarding claim 7, the prior art teaches XORing voxel layers to provide delta layers; but in the context of claims 6 and 7 as a whole, the prior art does not teach the 
Regarding claims 8 and 9, each of these claims depend from claim 7 and therefore also comprise allowable subject matter.
Regarding claims 10 and 11, these claims substantively correspond to claims 2 and 3, respectively, and similarly comprise allowable subject matter.
Regarding claim 15, this claim substantively corresponds to claim 5, and similarly comprises allowable subject matter.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fang (U.S. Patent No. 6,556,199); Method and apparatus for fast voxelization of volumetric models.
Chou (U.S. Patent Application Publication No. 2017/0347120); Motion-compensated compression of dynamic voxelized point clouds.
Tomic (U.S. Patent Application Publication No. 2020/0364907); Systems and methods for compressing 3D printer data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613